                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

    AKIN ERDOGAN                                              CIVIL ACTION

    VERSUS                                                       NO. 19-11391

    NOUVELLE SHIPMANAGEMENT                                  SECTION “R” (1)
    CO., ET AL.



                             ORDER AND REASONS


          Before the Court is defendant Assuranceforeningen Gard-Gjensidig’s

(“Gard”) motion to compel arbitration and stay this litigation. 1 Plaintiff Akin

Erdogan opposes the motion.2 For the following reasons, the Court grants

Gard’s motion, and stays this litigation pending completion of arbitration.


     I.      BACKGROUND

          This case arises from an alleged accident aboard the M/V YASA

NESLIHAN. Plaintiff, a Turkish national, alleges in his complaint that he

sustained injuries while working aboard the YASA NESLIHAN while it was

in the Mississippi River within the Eastern District of Louisiana. 3 He brings

claims for damages under General Maritime Law against Nouvelle


1         R. Doc. 17.
2         R. Doc. 21.
3         R. Doc. 1 at 2-3 ¶ 8.
Shipmanagement Co., the ship’s alleged owner, and Ya-Sa Gemi Isletmeciligi

Ve Ticaret A.S. (“Ya-Sa”), the ship’s alleged commercial manager. 4 He also

brings suit against Gard, the Protection & Indemnity (“P&I”) and Defense

insurer of Ya-Sa and Nouvelle, under Louisiana’s direct-action statute, La.

Rev. Stat. § 12:1269. 5

      Now, defendant Gard moves to compel arbitration and stay the

litigation.   Gard contends that an arbitration clause in its insurance

agreement with defendants Nouvelle and Ya-Sa requires plaintiff to arbitrate

his claim in Oslo, Norway. 6 Gard asserts, and plaintiff does not dispute, that

the insurance contract at issue consists of a Certificate of Entry (“COE”)

covering the YASA NESLIHAN, 7 and Gard’s 2016 Club Rules (“the Rules”),8

which are incorporated by reference in the COE. 9

      Gard’s Rule 91 contains the arbitration clause. The Rule provides:

“Unless otherwise agreed, disputes between the Association and a Member

or a former Member or any other person arising out of the contract of




4     R. Doc. 1 ¶¶ 1-2, 11, 14.
5     Id. ¶ 3. The Louisiana statute enables claimants to file direct suit
against the insurers of parties from whom they seek recovery. La. Rev. Stat.
§ 12:1269.
6     R. Doc. 17-3 at 1-5.
7     R. Doc. 17-5.
8     R. Doc. 17-6.
9     R. Doc. 17-5 at 2.
                                      2
insurance or these Rules shall be resolved by arbitration.” 10 The Rule further

provides that “[a]rbitration proceedings shall take place in Oslo.”11

           Plaintiff opposes Gard’s motion and argues that he is not bound by the

arbitration clause in Gard’s insurance contract with Nouvelle and Ya-Sa.12

He seeks to proceed as a direct-action plaintiff in this litigation. The Court

considers the parties’ arguments below.



     II.      LEGAL STANDARD

           Federal courts apply a heavy presumption in favor of arbitration.

Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983);

9 U.S.C. § 2. Doubts about the scope of arbitrability are construed in favor

of arbitration. Hornbeck Offshore Corp. v. Coastal Carriers Corp., 981 F.2d

752, 755 (5th Cir. 1993) (citing Mar-Len of La., Inc. v. Parsons-Gilbane, 773

F.2d 633, 635 (5th Cir. 1985).

           When a party seeks to compel arbitration outside of the United States,

the Convention on the Recognition and Enforcement of Foreign Arbitral

Awards (“the Convention”) governs. Todd v. S.S. Mut. Underwriting Ass’n

(Bermuda), Ltd., 601 F.3d 329, 332 (5th Cir. 2010). The U.S. Congress


10         R. Doc. 17-6 at 3.
11         Id.
12         R. Doc. 21.
                                          3
implemented the Convention through the Convention Act, Pub. L. 91-368,

84 Stat. 692 (1970).     Under the Convention Act, courts may compel

arbitration “in accordance with [an] agreement at any place therein provided

for, whether that place is within or without the United States.” 9 U.S.C.

§ 206; see Todd, 601 F.3d at 332 n.4. The Convention Act incorporates the

Federal Arbitration Act (“FAA”) to the extent that the two do not conflict.

9 U.S.C. § 208; Todd, 601 F.3d at 332. The FAA authorizes a district court

to enforce stays pending arbitration. 9 U.S.C. § 3.

      Under the Convention and the Convention Act, courts “[s]hould

compel arbitration if (1) there is an agreement in writing to arbitrate the

dispute, (2) the agreement provides for arbitration in the territory of a

Convention signatory, (3) the agreement arises out of a commercial legal

relationship, and (4) a party to the agreement is not an American citizen.”

Francisco v. STOLT ACHIEVEMENT MT, 293 F.3d 270, 273 (5th Cir. 2002).

If all four criteria are satisfied, “the Convention requires district courts to

order arbitration.” Id.; see also Havard v. Offshore Specialty Fabricators,

LLC, No. 14-824, 2019 WL 6218648, at *2 (E.D. La. Nov. 21, 2019).

      Further, arbitration agreements, if found enforceable under the

Convention, may be enforceable against nonsignatories to the agreement.

The Fifth Circuit has held that “an arbitration clause in a contract [may]


                                      4
provide[] an ‘agreement in writing’ that satisfies the Convention, even when

the party being forced to arbitrate has not signed the contract.” Todd, 601

F.3d at 334 n.11 (citing Sphere Drake Ins. PLC v. Marine Towing, Inc., 16

F.3d 666, 669-70 (5th Cir. 1994)). To determine whether nonsignatories are

bound to arbitration agreements under the Convention, the Fifth Circuit

directs courts to consider three factors. First, the Court must decide if the

terms of the agreement clearly address whether nonsignatories can be bound

to arbitrate.   Id. at 336.   Second, if the agreement’s binding effect on

nonsignatories is unclear, the Court proceeds to ask which law to apply to

that determination, and to apply the law accordingly.          Id.; see also

Authenment v. Ingram Barge Co., 878 F. Supp. 2d 672, 678 (E.D. La. 2012)

(proceeding to the choice-of-law analysis because “it is not clear from the

applicable Rules . . . whether a third party can be bound to arbitrate under

the contract”).   This second step is not necessary if the terms of the

agreement are clear. As the Fifth Circuit explained in Todd, 601 F.3d at 336,

“if the terms of an agreement clearly address whether a nonsignatory can be

bound to arbitrate, then courts need not inquire whether nonsignatories can

be bound under . . . other doctrines.” See also Authenment, 878 F. Supp. 2d

at 677-78 (citing Todd and explaining that an agreement’s clear statement to

bind third parties obviates the need for further inquiry). Third, the court


                                      5
considers whether plaintiff’s claims are within the scope of the arbitration

clause. Todd, 610 F.3d at 336; see also Todd v. S.S. Mut. Underwriting

Ass’n, Ltd., No. 08-1195, 2011 WL 1226464, at *4 (E.D. La. Mar. 28, 2011)

(applying the Todd factors on remand from the Fifth Circuit). “[W]henever

the scope of an arbitration clause is fairly debatable or reasonably in doubt,

the court should decide the question of construction in favor of arbitration.”

Authenment, 878 F. Supp. 2d at 682 (quoting Hornbeck, 981 F.2d at 755).



     III. DISCUSSION

       The Court first considers whether the Convention covers Gard’s

arbitration agreement with Nouvelle and Ya-Sa.          Here, the insurance

contract governing Gard’s coverage of the YASA NESLIHAN satisfies the

four Convention criteria. First, the COE and 2016 Rules constitute an

“agreement in writing” to arbitrate disputes arising out of the insurance

contract. Francisco, 293 F.3d at 273. Second, the agreement provides for

arbitration in Norway,13 a signatory to the Convention. 14        Third, the

agreement “arises out of a commercial legal relationship” in the form of an




13    R. Doc. 17-6 at 3.
14    Contracting States, New York Arbitration Convention (2021),
https://www.newyorkconvention.org/countries.
                                    6
insurance contract between Gard and the other defendants. 15 Francisco, 293

F.3d at 273. Finally, none of the parties to the agreement is an American

citizen.   The parties do not dispute that Gard is a Norwegian insurer;

Nouvelle is a Marshall Islands company; and Ya-Sa is a Turkish company.16

      Thus, under the Convention and the Convention Act, Gard could

compel Nouvelle and Ya-Sa to arbitrate disputes in Oslo. The question here

is whether plaintiff, as a nonsignatory to the contract containing the

arbitration clause, is also bound.

      To decide whether plaintiff is bound, the Court first considers whether

the terms of the agreement clearly state that nonsignatories are bound to

arbitrate. Todd, 601 F.3d at 336. The arbitration provision in Gard’s Rule

91 covers “disputes between the Association and a Member or a former

Member or any other person arising out of the contract of insurance.” 17 In

Authenment, the court found that a nonsignatory was bound to arbitrate

under a nearly identical arbitration clause. 878 F. Supp. 2d at 678. There,

the insurer’s arbitration Rule covered “any difference or dispute . . . between

a Member or former Member or any other person claiming under these

Rules.” Id. The court held that the Rule “clearly contemplated enforcing the


15    R. Doc. 17-5.
16    R. Doc. 26 at 2.
17    R. Doc. 17-6 at 3 (emphasis added).
                                     7
arbitration agreement against third parties.” Id.; see also Havard, 2019 WL

6218648, at *3 (finding that a plaintiff-seaman was bound to arbitration as a

nonsignatory to the agreement between his shipowner-employer and its P&I

insurer). Because Gard’s Rule 91 expressly covers “disputes between [Gard]

and . . . any other person,” the Court finds that the agreement clearly requires

nonsignatories to arbitrate any claims arising out of the insurance contract.

      Because the terms of the agreement are clear, the Court need not

consider Todd’s inquiry into “what law should apply to determine whether

[plaintiff] must arbitrate as a nonsignatory.” 601 F.3d at 336. Accordingly,

the Court proceeds to consider whether plaintiff’s claims fall within the scope

of the arbitration clause.

      If plaintiff’s claims fall within the scope of the arbitration clause, the

Court must stay these proceedings pending arbitration. Hornbeck, 981 F.2d

at 754-55; 9 U.S.C. § 3. In determining the scope of arbitration clauses, the

Fifth Circuit distinguishes between broad and narrow clauses. It has held

that “arbitration clauses containing the ‘any dispute’ language . . . are of the

broad type.” Hornbeck, 981 F.2d at 755 (citing Sedco v. Petroleos Mexicanos

Mexican Nat’l Oil, 767 F.2d 1140, 1145 n.10 (5th Cir. 1985)). If the clause is

broad, “the action should be stayed[,] and the arbitrators permitted to decide

whether the dispute falls within the clause.” Id. at 754 (holding that, given


                                       8
the broad arbitration clause, the arbitrator must decide if plaintiff’s

indemnity/contribution claim is within the reach of the agreement). If the

clause is narrow, the court determines whether the dispute falls within the

clause. Id.

      Gard’s arbitration clause purports to cover (1) any dispute, (2) between

Gard and any person, (3) arising out of the insurance contract. 18 The clause

facially covers plaintiff’s claims: plaintiff is pursuing an action against Gard,

arising out of the insurance contract with Nouvelle and Ya-Sa. The Court

finds that the agreement contains a broad arbitration clause, which covers

plaintiff’s claims. Because the agreement applies to nonsignatories, and

because plaintiff’s claims fall within the scope of the arbitration clause, the

Court must stay this litigation pending arbitration under 9 U.S.C. § 3.

      Plaintiff’s other arguments against arbitration fail to overcome the

heavy presumption in favor of arbitration. For example, plaintiff argues that

Gard, in its Rules, opted out of direct-action disputes, like plaintiff’s.19

Specifically, plaintiff contends that Gard’s Rule 90, which stipulates that “the

provisions of [Norway’s] Insurance Contracts Act of 16th June 1989 [ICA]

shall not apply,”20 indicates that Gard has declined to arbitrate direct-action


18    R. Doc. 17-6 at 3.
19    R. Doc. 21 at 4-8.
20    R. Doc. 17-6 at 3.
                                       9
claims.21 Plaintiff thus argues that Gard does not hold a valid agreement to

arbitrate plaintiff’s claim.22

      Given the broad arbitration clause in the agreement, the question of

whether Gard may ultimately defeat a direct-action claim by way of its ICA

opt-out is for the arbitrator to decide. As the Fifth Circuit has made clear,

““[i]f the [arbitration] clause is broad, the action should be stayed and the

arbitrators permitted to decide whether the dispute falls within the clause.”

Hornbeck, 981 F.2d at 754 (citing Sedco, 767 F.2d at 1145 n.10) (emphasis

added); see also Authenment, 878 F. Supp. 2d at 682. Thus, the Court’s

inquiry is limited to the scope of the arbitration clause itself. Once the Court

decides that the clause is broad, as Gard’s is here, it must send the matter to

arbitration. It does not decide whether particular disputes, like plaintiff’s,

are covered, based on other provisions in the contract. Accordingly, whether

plaintiff has a right of action as a direct-action claimant against Gard is a

question for the arbitrator, not this Court.

      Additionally, plaintiff argues that Gard should be estopped from

enforcing its arbitration clause under a direct-benefits estoppel theory.23 He




21    R. Doc. 21 at 5.
22    Id. at 8.
23    Id. at 8-9.
                                      10
asserts that Gard cannot both compel arbitration against a direct-action

plaintiff and simultaneously opt out of direct-action claims. 24

      Plaintiff’s estoppel theory is misplaced.      While the Fifth Circuit

recognizes direct-benefits estoppel when enforcing arbitration agreements,

the theory operates only to compel a nonsignatory to arbitrate. Under the

theory, a nonsignatory is estopped from evading arbitration if it is otherwise

“exploit[ing] the agreement containing the arbitration clause.” Hellenic Inv.

Fund, Inc. v. Det Norske Veritas, 464 F.3d 514, 518 (5th Cir. 2006) (quoting

Bridas S.A.P.I.C. v. Gov’t of Turkm., 345 F.3d 347, 353 (5th Cir. 2003)).

Here, Gard is a signatory seeking to enforce its own arbitration clause. Gard

thus cannot be estopped from enforcing the clause under a direct-benefits

theory. Indeed, it is plaintiff who seeks to “repudiate[e] the arbitration

clause[] in [a] contract[] which [he] otherwise seek[s] to enforce.” Todd,

2011 WL 1226464, at *7. Plaintiff’s novel estoppel theory therefore lacks

merit.

      Because Gard’s insurance agreement with Nouvelle and Ya-Sa is

enforceable under the Convention, and because plaintiff is bound as a

nonsignatory to the agreement, the Court grants the motion and stays this

litigation pending arbitration.


24    Id.
                                      11
  IV.   CONCLUSION

     Accordingly, the Court GRANTS Gard’s motion.         This matter is

STAYED, and plaintiff is compelled to arbitrate his claims against Gard in

Oslo, Norway.




         New Orleans, Louisiana, this _____
                                       23rd day of June, 2021.


                    _____________________
                         SARAH S. VANCE
                  UNITED STATES DISTRICT JUDGE




                                   12
